DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 7/22/2021, claims 1-5 were cancelled; claims 6-14 and 20 have been amended; claims 6-25 are pending.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 14-18 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2009/0009141) in view of Fernald (US 2014/0167509). 
With respect to claims 14 and 20, Li discloses a system comprising: an adapter configured to produce power (Fig. 1A, adapter 115); and a battery charger coupled to the adapter (Fig. 1A; a charger 110, and battery or pack 102), the battery charger comprising a charge pump (Fig. 1A:150 and 160): during a first time period, charge a capacitor while charging a battery using the power (Para. # 0012, 0016 and 0019), wherein the capacitor is in series with the battery during the first time period; and during a second time period, discharge the capacitor while charging the battery using the power, wherein the capacitor is in parallel with the battery during the second time period (Para. # 0021 and 0024: during discharging of the power).  

    PNG
    media_image1.png
    437
    555
    media_image1.png
    Greyscale

LI, however, does not expressly disclose a charging and discharging capacitors when capacitors are in series or parallel.
Fernald discloses, on the other hand, battery at a frequency that corresponds to the resonant frequency (see Para. # 0040 and FIG. 3 shows a circuit arrangement for a charge pump 20 for use in exemplary embodiments. Charge pump 20 includes four switches 50, 52, 54, and 56, labeled S.sub.1-S.sub.4, respectively. In addition, charge pump 20 includes capacitors 58 and 60, labeled C.sub.1-C.sub.2, respectively. Switches 50, 52, 54, and 56 constitute controlled or controllable switches. In other words, in response to control signals (not shown), switches 50, 52, 54, and 56 may be opened or closed).

    PNG
    media_image2.png
    560
    499
    media_image2.png
    Greyscale

Li and Fernald are analogous art because they are from the same field of endeavor namely chare pump apparatus/method and charging method or system and system and method for battery charging. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a battery charging circuitries that charge or discharge capacitors to adjust the power configuring the parallel or series configuration of capacitors to control and output control current, such as 20A as required.
With respect to claim 15, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Li discloses comprising: while the battery has a voltage below a first value, charging the battery using a constant current mode; and while the battery has a voltage above the first value and below a second value, instructing, by the battery charger, the adapter to increase the voltage or the current Fig. 2, 210: constant power current mode or supply).  
With respect to claim 16, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Li discloses comprising, while the battery has a voltage above the second value, instructing, by the battery charger, the adapter to reduce the voltage or the current in increments (Fig. 2, 220 reduces the voltage or density in steps).  
With respect to claim 17, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Li discloses wherein: during the first time period, a first transistor and a third transistor are conducting and a second transistor and a fourth transistor are not conducting; and during the second time period, the first transistor and the third transistor are not conducting and the second transistor and the fourth transistor are conducting (Para. # 0046).  
With respect to claim 18, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Li discloses wherein the first time period is approximately equal to the second time period (Para. # 0020: periods can be calculated using the algorithm described).  
With respect to claims 21 and 22, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Li discloses wherein the battery charger comprises a power stage comprising an adjustable current source and a voltage clamp (Para. # 0105 and 0017).  
With respect to claims 23 and 24, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Fernald discloses wherein the battery charger comprises a single-phase charge pump (Para. # 0039 and 0040: different operational phases).  
With respect to claim 25, the combined references of Li and Fernald disclose the system comprising: the adapter configured to produce power as described above, further Li discloses further comprising the battery coupled to the battery charger (Para. # 0032).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  battery charger with… a first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the second current terminal; a third transistor having a fifth current terminal, a sixth current terminal, and a third control terminal, the fifth current terminal coupled to the fourth current terminal; a fourth transistor having a seventh current terminal, an eighth current terminal, and a fourth control terminal … and the capacitor having a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the fourth current terminal and the second capacitor terminal coupled to the eighth current terminal.  

Claims 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, and any art of record does not disclose or suggest the following Claim 6 limitations: “…  a system with an adapter, a charger and a charge pump comprising first transistor having a first current terminal, a second current terminal, and a first control terminal; a second transistor having a third current terminal, a fourth current terminal, and a second control terminal, the third current terminal coupled to the second current terminal; and a capacitor having a first capacitor terminal and a second capacitor terminal, the first capacitor terminal coupled to the fourth current terminal and the second capacitor terminal coupled to the eighth current terminal …” in combination with the remaining claim elements as set forth in Claim 6 and its depending claims 7-13.
Response to Arguments
Applicant’s amendments and arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859